DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in page 12, the last two lines of the first paragraph have typographical errors with regard to the retaining frame 102 and securing frame 106. Appropriate corrections are required.
Drawings
The drawings submitted on 10/12/2020 are objected to because the drawing are shown in a photo copy black and white shades (see fig.1-3) and the lines to distinguish the specifics of each elements within the structure of the device are either hidden in the shades or not shown. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
	
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claim 8, “the holstering device is configured to be removably attached to a belt or belt loop via a latch and hook style holster”, in claim 14, “the retaining frame comprises of a plurality of cord holes, configured to receive and retain a tie cord”, and in claim 15, “the tie cord comprises of two ends configured to be tied around the leg of a user” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
The following claims are objected to because of the following informalities:  
In claim 5, the term “to be joined” is a repetition term. 
In claim 15, there is a lack of antecedent basis for “the leg“ and a double inclusion occurrence for “a user”. Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devine (US 5,232,137).
Regarding claim 1, Devine discloses a caulking gun housing system, configured to retain a caulking gun (10 can retain a caulking gun), comprising: a securing frame (30 and 56) configured to retain an upper end of a caulking gun (56 is at the upper side of 10); a retaining frame (24) configured to retain a lower end of the caulking gun (see fig.1-2); and a holstering device (32, 34,36) configured to be secured to a user (col 4, ll.6-12; via belt).  
Regarding claim 2, Devine discloses the securing frame is configured to be slideably attached to the retaining frame (10 and 56 slide into 24).  
Regarding claim 5, Devine discloses the retaining frame is configured to be joined to be continuously joined to the securing frame (see fig.2).  
Regarding claim 6, Devine discloses the securing frame is a tubular shape (see shape of 56).  
Regarding claim 7, Devine discloses the retaining frame is a tubular shape (see shape of 24).  
Regarding claim 9, Devine discloses the retaining frame comprises of an open portion and a closed portion (see shape of “cup-like” 24).  
Regarding claim 10, Devine discloses the open portion is flush with the securing portion (see fig.2).  
Regarding claim 17, Devine discloses the securing frame is configured to secure a metal rod attached to the upper end of the caulking gun (a caulking gun with its metal rod can be secured within securing frame or “retention mean” 56, col 4, ll.40-46).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine (US 5,232,137).
Regarding claim 3, Devine is silent in disclosing the securing frame is configured to removably attach to the retaining frame via a plurality of rivets configured to insert into 
Regarding claim 8, Devine is silent in disclosing the holstering device is configured to be removably attached to a belt or belt loop via a latch and hook style holster. Instead, Devine discloses the holstering device (32, 34 and 36) is configured to be removably attached to a belt (col 4, ll.6-16; via opening as shown in fig.1-2). At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use latch and hook style holster because Applicant has not disclosed that such latch and hook style holster provides an advantage, is used for a particular purpose, or solves a stated problem other than a simple common connection .
Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine (US 5,232,137) in view of Ingram (AU 2013203057).
Devine is silent in disclosing the closed portion further comprises an enclosed portion configured to protect a nozzle of a caulking gun and the closed portion further comprises a cap configured to prevent drippage from the nozzle of the caulking gun from leaking. However, Ingram teaches the closed portion (114) further comprises an enclosed portion (150) configured to protect a nozzle (N) of a caulking gun (C) and the closed portion further comprises a cap (140) configured to prevent drippage from the nozzle of the caulking gun from leaking (page 4, ll.8-13, see fig.9). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the closed portion of Devine as such to include a cap as taught by Ingram, in order to protect the nozzle and the contents during storage of the caulking gun (page 4, ll.8-13, see fig.9).
Claims 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Devine (US 5,232,137) in view of Ingram (AU 2013203057) in view of Chuck (US 2,673,350).
Devine is silent in disclosing the retaining frame comprises of a plurality of cord holes, configured to receive and retain a tie cord; the tie cord comprises of two ends configured to be tied around the leg of a user; and the tie cord is a flexible cord comprising of material selected from one or more of: a cord; a rope; nylon; a metal strip; or a plastic strip. However, Ingram teaches a caulking gun (C) within a holster (11) having securing and retaining frame (20 and 114). Further, Ingram teaches the base (114) could be threaded into the holster (11) and the base (114) as a retaining frame can be attached to a leg of user (page 5, ll.2-6). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the retaining frame of Devine as such to include attachment features as taught by Ingram, in order to further secure the holster to a body of a user. Furthermore, Chuck teaches the commonality of having a holding frame (1) with a plurality of cord holes (16 and 12), configured to receive and retain a tie cord (13 and 17); the tie cord comprises of two ends configured to be tied around the leg of a user (the end of 17 cord can be tied around a leg of user); and  the tie cord is a flexible cord comprising of material selected from one or more of: a cord; a rope; nylon; a metal strip; or a plastic strip (col 2, ll. 3 and 22). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a tie cord and cord holes as taught by Chuck to the attachment features of the retaining frame of Devine and Ingram in combination, in order to offer a quick and simple connection of the holster to leg of a user.
Allowable Subject Matter
Claims 4, 13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Banks (US 4,830,247).
Regarding claim 1, Banks discloses a caulking gun housing system (10), configured to retain a caulking gun (28), comprising: a securing frame (44) configured to retain an upper end of a caulking gun; a retaining frame (24) configured to retain a lower end of the caulking gun; and a holstering device (12a) configured to be secured to a user (via belt 23).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOB ZADEH/Examiner, Art Unit 3754